DETAILED ACTION
This is responsive to the application filed 19 October 2021.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,205,052. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,205,052 anticipate the currently pending claims (see examples in table below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
	
Pending claims in current application
Claims of U.S. Patent No. 11,205,052
1. An agent automation system, comprising: 
a memory configured to store a natural language understanding (NLU) framework, wherein the NLU framework includes a part-of-speech (POS) component, a variability filter component, a parser component, and a final scoring and filtering component; and a processor configured to execute instructions of the NLU framework to cause the agent automation system to perform actions comprising: 


performing, via the POS component, part-of-speech (POS) tagging to generate a set of potential POS taggings for a set of utterances; 

performing, via the variability filter component, variability filtering of the set of potential POS taggings to generate a set of final nominee POS taggings, wherein each of the set of final nominee POS taggings is distinct from one another; 

parsing, via the parsing component, the set of final nominee POS taggings to generate a set of potential meaning representations for the set of final nominee POS taggings; and 

selecting, via the final scoring and filtering component, a final set of meaning representations for the set of utterances from the set of potential meaning representations.






2. The agent automation system of claim 1, wherein the NLU framework includes a vocabulary subsystem, and wherein the processor is configured to execute the instructions of the NLU framework to cause the agent automation system to perform actions comprising: performing, via the vocabulary subsystem, vocabulary injection to generate the set of utterances based on an original utterance, wherein the set of utterances includes the original utterance and one or more re-expressions of the original utterance having different phraseology, different terminology, or a combination thereof.

3. The agent automation system of claim 2, wherein the original utterance is a user utterance, and wherein the final set of meaning representations forms part of an utterance meaning model that defines a search key for a meaning search.

4. The agent automation system of claim 2, wherein the original utterance is a sample utterance of an intent-entity model stored in the memory, and wherein the final set of meaning representations forms part of an understanding model that defines a search space for a meaning search.

5. The agent automation system of claim 1, wherein the POS component, the variability filter component, the parser component, and the final scoring and filtering component are each implemented as plug-ins of the NLU framework.

6. The agent automation system of claim 1, wherein the POS component, the parser component, or a combination thereof, is implemented as a machine-learning (ML)-based component that includes an artificial neural network.


1. An agent automation system, comprising: 
a memory configured to store a natural language understanding (NLU) framework, wherein the NLU framework includes a part-of-speech (POS) component, a correction component, a variability filter component, a parser component, and a final scoring and filtering component; and a processor configured to execute instructions of the NLU framework to cause the agent automation system to perform actions comprising: 

using the POS component to perform part-of-speech (POS) tagging of a set of utterances to generate a set of potential POS taggings from the set of utterances; 

using the variability filter component to remove one or more POS taggings from the set of potential POS taggings that are substantially similar to other POS taggings in the set of potential POS taggings; 


using the parser component to generate a set of potential meaning representations from the set of potential POS taggings; and 


using the final scoring and filtering component to calculate a respective final score for each potential meaning representation in the set of potential meaning representations and to remove potential meaning representations from the set of potential meaning representations based on their respective final score to generate a final set of meaning representations.

2. The system of claim 1, wherein the processor is configured to execute the instructions of the NLU framework to cause the agent automation system to perform actions comprising: performing vocabulary injection to generate the set of utterances based on an original utterance, wherein the set of utterances includes the original utterance and one or more re-expressions of the original utterance having different phraseology, different terminology, or a combination thereof.




3. The system of claim 2, wherein the original utterance is a user utterance, and wherein the final set of meaning representations forms part of an utterance meaning model that defines a search key for a meaning search.

4. The system of claim 2, wherein the original utterance is a sample utterance of an intent-entity model stored in the memory, and wherein the final set of meaning representations form part of an understanding model that defines a search space for a meaning search.


5. The system of claim 1, wherein the POS component, the correction component, the variability filter component, the parser component, and the final scoring and filtering component are each implemented as plug-ins of the NLU framework.

6. The system of claim 1, wherein the POS component, the parser component, or a combination thereof, includes a machine-learning (ML)-based component that is a feedforward artificial neural network.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest prior art of record, Chatterjee et al. (US PGPub 2020/0265116) discloses an agent automation system, comprising: a memory configured to store a natural language understanding (NLU) framework, wherein the NLU framework includes a part-of-speech (POS) component, a variability filter component, a parser component, and a final scoring and filtering component; and a processor configured to execute instructions of the NLU framework to cause the agent automation system (Fig. 2A) to perform actions comprising: using the POS component to perform part-of-speech (POS) tagging of a set of utterances to generate a set of potential POS taggings from the set of utterances (“extracting plurality of features for each word in the processed input statement. The plurality of features comprises Parts of Speech (POS) label”, [0005]); and using the parser component to generate a set of potential meaning representations from the set of potential POS taggings (“predicting a class for the each word in the processed input statement from a plurality of predefined classes using a neural network model. The neural network model predicts the class for the each word based on an input vector generated for the each word based on the plurality of features”, [0005]).
However, Chatterjee, individually or in combination with the prior art of record, does not disclose performing, via the variability filter component, variability filtering of the set of potential POS taggings to generate a set of final nominee POS taggings, wherein each of the set of final nominee POS taggings is distinct from one another; and selecting, via the final scoring and filtering component, a final set of meaning representations for the set of utterances from the set of potential meaning representations.
Yasa et al. (US PGPub 2020/0184959) discloses a system for processing a user input and determining an error condition exists. The system may query one or more storage systems to identify candidate text data based on their semantic similarity to the user input.
Gao et al. (US PGPub 2021/0117625) discloses a system where a plurality of words in a natural language query for a data set are replaced with a plurality of predetermined symbols to obtain an abstracted utterance. The abstracted utterance is parsed into a plurality of logical representations by applying different deduction rule sets to the abstracted utterance, each logical representation corresponding to a predictive semantic of the natural language query. A logical representation is selected based on the predictive semantics corresponding to the plurality of logical representations for generating a computer-executable query for the data set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657